Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of 4301, Inc. (the “Company”) on Form 10-Q for theperiod endingJune 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Yusuke Matsuo, Chief Executive Officer and Chief Executive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to
